DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment filed on September 28, 2021:
Claims 1-4, 6-18 and 21-24 are pending;
The drawing objection set forth in the previous Office Action stand;
The substitute specification has not been entered for reasons set forth below;
The 112 rejection is withdrawn in light of the amendment;
The prior art rejections of record are withdrawn in light of the amendment.
Drawings
The drawings were received on September 28, 2021.  These drawings are objected to for introducing new matter into the application as replacement Fig. 7 now includes elements 22, 22a and 22b which are depicted in a specific manner which was not sufficiently disclosed in the original application.  Rather the amendment including modifying both Fig. 7 and the specification at paragraph [0034] beyond the scope of which claims 2-3 and 18-20 disclosed.  For example, the original disclosure appears to only teach of two batteries 3 arranged between adjacent cross members 10 rather than 3 cells as depicted in Fig. 7.  Furthermore, the original claims to the cooling plate recites that each of the cooling plates are L-shaped or T-shaped but not a combination of both L and T shaped as now suggested by replacement Fig. 7. (see prior claims 3, 19 and .  
As the Replacement Drawings are held to introduce new matter into the application, these drawings are not entered.  See MPEP 608.04 which states: “A "new matter" amendment of the drawing is ordinarily not entered; neither is an additional or substitute sheet containing "new matter" even though provisionally entered by the TC technical support staff.  See also MPEP 608.02(h).
As the replacement sheet drawings have not been entered as they are held to introduce new matter into the application, the originally filed drawings remain objected to for the reasons set forth in the previous Office Action.  Notably,
The originally filed drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cooling plates between each pair of adjacent battery cells of the plurality of battery cells including the abutment flange of claims 2-3 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The substitute specification filed September 28, 2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the amendment to replacement drawing Fig. 7 now includes elements 22, 22a and 22b which are depicted in a specific manner which was not sufficiently disclosed in the original application.  Rather the amendment including modifying Fig. 7 and the specification at paragraph [0034] beyond the scope of which claims 2-3 and 18 disclosed.  Furthermore, the original claims to the cooling plate recites that each of the cooling plates are L-shaped or T-shaped but not a combination of both L and T shaped as now suggested by replacement Fig. 7. (see prior claims 3, 19 and 20).  There is no teaching or suggestion of combining the L and T shapes together and new Fig. 7 appears to introduce such into the application.   The amendment to both the specification and drawings with respect to these aspects are subsequently depicted in a specific manner which was not sufficiently disclosed in the original application.
The amendment filed September 28, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amendment to paragraph [0034] and corresponding Fig. 7 to include particular placement of elements 22, 22a and 22b as now shown in replacement Fig. 7 therein is held to introduce subject matter that is not supported by the originally filed application.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claims 17-18 and 21 are objected to because of the following informalities:  the term “blocked” should be “block”.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-4, 6-12, 14-16 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
a.	With respect to claim 1 (and claims 2-4, 6-12, 14-16 and 22-24 all dependent upon claim 1), none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the accumulator arrangement of at least claim 1 comprising plural battery cells stacked to form at least one battery block, housing, support frame including at least two longitudinal members and at least two cross members perpendicularly aligned with one another, wherein at least one longitudinal member is configured to conduct coolant, the at least one battery block abuts against at least one of the at least one longitudinal member and at least one of the at least two cross members to transfer heat, wherein a plurality of connection points of the at least one longitudinal member, through which coolant is flowable, are configured on an outside of the support frame and wherein at least one cross member of the at least two cross members has, on both sides, a securing flange of a plurality of securing flanges and a support region connecting the plurality of securing flanges, the at least one cross member secured via the plurality of securing flanges to a respective adjacent longitudinal member of the at least two longitudinal members at least one of (i) via a substance-to-substance bond and (ii) in a form-fitting manner.
 None of the cited prior art of record teach or suggest of the particular combination of features now recited in claim 1 including at least those elements discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 17 would be allowable if rewritten or amended to overcome the claim objection above.
With respect to claim 17 (and claim 18, dependent upon claim 17), none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the accumulator arrangement of at least claim 17 comprising a housing including a support frame, at least one battery block, the support frame including at plurality of longitudinal members and at plurality of cross members perpendicularly aligned with one another, wherein at least one longitudinal member is configured to conduct coolant, the at least one longitudinal member including a plurality of connection points of the at least one longitudinal member, through which coolant is flowable, are configured on an outside of the support frame, wherein, the at least one battery block abuts against one of the at least one longitudinal member and at least one of the plurality of cross members to transfer heat and wherein the at least one battery block includes a first securing opening, the plurality of cross members each include a second securing opening, and a plurality of screws engage a respective pair of aligned first and second securing openings securing the at least one battery block and the plurality of cross members together.
 None of the cited prior art of record teach or suggest of the particular combination of features now recited in claim 17 including at least those elements discussed above.
Claim 21 would be allowable if rewritten or amended to overcome the claim objection above.
With respect to claim 21, none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the accumulator arrangement of at least claim 21 comprising a housing including a support frame, at least one battery block, the support frame including at plurality of longitudinal members and at plurality of cross members perpendicularly aligned with one another, wherein at least one longitudinal member is configured to conduct coolant, the at least one longitudinal member including a plurality of connection points of the at least one longitudinal member, through which coolant is flowable, are configured on an outside of the support frame, wherein, the at least one battery block abuts against one of the at least one longitudinal member and at least one of the plurality of cross members to transfer heat and wherein at least one of the plurality of longitudinal members and the plurality of cross members includes a reinforcing flange projecting outward from an end thereof and wherein the reinforcing flange includes a plurality of screw openings via which a plurality of screws engage one of the cover and the bottom and secure the support frame to the one of the bottom and the cover.
None of the cited prior art of record teach or suggest of the particular combination of features now recited in claim 21  including at least those elements discussed above.
Response to Arguments
Applicant's arguments filed September 28, 2021 have been fully considered but they are not persuasive. 
As to the substitute specification and replacement Fig. 7, Applicant’s response to address the prior objection to the cooling plates of claims 2-3 and 18 is not overcome for those reasons discussed above.
Applicant’s arguments, see Applicant’s remarks, filed September 28, 2021, particularly item Va, Vb, VI with respect to Mascianica, Maguire, Jeon and Obasih have been fully considered and are persuasive.  The prior art rejections has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725